Citation Nr: 0101271	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  93-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to service connection for a pelvic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to July 
1992.

This appeal arose from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
sinusitis and which assigned it a noncompensable evaluation.  
Service connection for a pelvic disorder was also denied.  
The veteran subsequently moved to the Philadelphia, 
Pennsylvania RO's jurisdiction.  In April 1995, this case was 
remanded by the Board of Veterans' Appeals (Board) for 
additional development.  Following the remand, the RO 
informed the veteran and her representative through a 
supplemental statement of the case issued in October 1998 
that the denial of her claims was being confirmed and 
continued.  In April and November 1999, the Board again 
remanded these issues for further evidentiary development.  
The veteran and her representative were informed through a 
May 2000 supplemental statement of the case of the continued 
denials of the benefits sought.


FINDINGS OF FACT

1.  From July 2, 1992, the effective date of entitlement to 
service connection for sinusitis, to October 7, 1996, the 
effective date of the change in the rating schedule, the 
veteran's sinusitis was manifested by a history of the 
disorder with a normal examination.

2.  The rating criteria used to evaluate the sinusitis were 
amended effective October 7, 1996; neither version is more 
favorable and she will therefore be evaluated under both 
criteria from this date.

3.  From October 7, 1996 to November 3, 1997, the date of the 
VA examination, the veteran's sinusitis was manifested by a 
moderate amount of airway impairment, four to five infections 
per year relieved by antibiotics.

4.  Whether the veteran meets the criteria for the next 
higher rating (10 percent) for sinusitis from November 3, 
1997 depends on whether there is moderate sinusitis with 
discharge or crusting or scabbing with infrequent headaches 
or whether there are one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four or six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  The 
evidence of record does not resolve this issue.

5.  The veteran's dysplasia noted in service was acute and 
transitory and resolved by discharge without residuals and is 
unrelated to the dysplasia manifested several years after 
separation from service.


CONCLUSIONS OF LAW

1.  From July 2, 1992 to October 7, 1996, the criteria for an 
evaluation in excess of 0 percent for the service-connected 
sinusitis had not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, Code 6514 (1996).

2.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOPGCPREC 3-2000 (April 10, 2000)

3.  From October 7, 1996 to November 3, 1997, the criteria 
for an evaluation in excess of 0 percent for the service-
connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, 
including §§ 4.1, 4.2, 4.7, Code 6514 (1999).

4.  The veteran's claim for an evaluation in excess of 0 
percent for the service-connected sinusitis from November 
1997 must be denied.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.655(a) & (b) (1999).

5.  The veteran does not have dysplasia which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  An evaluation in excess of 0 percent 
for the service-connected sinusitis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, it is noted that the rating criteria pertaining to 
respiratory disorders were amended effective October 7, 1996.  
According to VAOPGCPREC 3-2000 (April 10, 2000), the Board is 
to apply the criteria in effect prior to the amendment for 
any period prior to the effective date of the regulatory 
change.  For the period after the effective date of the 
regulatory change, the Board is to apply whichever criteria 
is found to be more favorable to the appellant.  Therefore, 
in this case, the old criteria will be used to evaluate the 
veteran's sinusitis prior to October 7, 1996, and both 
criteria will be relied on for the period after October 7, 
1996, as neither is more favorable to the appellant.

According to the criteria in effect prior to October 7, 1996, 
a 0 percent evaluation for sinusitis was warranted when there 
were x-ray manifestations only, with mild or occasional 
symptoms.  A 10 percent evaluation required moderate 
sinusitis with discharge or crusting or scabbing with 
infrequent headaches.  38 C.F.R. Part 4, Code 6514 (1996).  

According to the criteria in effect after October 7, 1996, a 
0 percent evaluation is warranted when the condition is 
detected by x-ray only.  A 10 percent evaluation requires one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four or six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  38 C.F.R. Part 4, Code 6514 
(1999).

The pertinent evidence of record included a VA examination 
conducted in September 1992.  This noted a history of this 
condition.  The objective examination was within normal 
limits.

On November 3, 1997, VA re-examined the veteran.  She 
indicated that she had recurring sinus infections four to 
five times per year; these resolved with antibiotics.  The 
objective examination noted a widening involving the nasal 
columella, which was causing a moderate amount of airway 
impairment in both nasal cavities.  The septum was in the 
midline.  The mucosa was moderately injected.  An x-ray 
showed that the anterior paranasal sinuses were clear.  The 
impression was recurrent sinusitis responding to therapy.

After a careful review of the evidence of record, it is found 
that no more than the 0 percent evaluation assigned is 
warranted for the period from July 2, 1992 to October 7, 
1996.  The evidence of record, which consisted of the 
September 1992 VA examination report, did not show the 
presence of moderate sinusitis with discharge or crusting or 
scabbing with infrequent headaches.  There was no indication 
of any discharge, crusting, or scabbing, nor did she complain 
of headaches; in fact, the condition was noted by history 
only.  Therefore, the criteria needed to justify a 10 percent 
evaluation during this time period have not been shown.

Nor is more than a 0 percent disability evaluation warranted 
under either the old or the new criteria from October 7, 1996 
to November 3, 1997, the date of the VA examination.  There 
was no evidence of moderate sinusitis with discharge or 
crusting or scabbing with infrequent headaches, nor was there 
evidence of one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four or six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  Rather, the VA 
examination in question showed that she had four to five 
sinus infections per year which resolved with antibiotic 
therapy.  There was no indication that these episodes were 
accompanied by discharge, scabbing, crusting or infrequent 
headaches; nor was there any objective suggestion that they 
were accompanied by headaches, pain and purulent discharge or 
crusting, or that they were incapacitating in nature.  
Therefore, the 0 percent evaluation assigned during this time 
period was adequate to compensate her for her degree of 
disability.

Whether the veteran is entitled to more than a 0 percent 
evaluation from November 1997, the date of the last 
examination, cannot be determined since she failed to report 
for two scheduled VA examinations.  She was told of the 
importance of reporting to these examinations; however, she 
failed to report on two occasions and provided no good cause 
for these failures.  According to the applicable criteria, 
when entitlement or continued entitlement to a benefit, such 
as a claim for an increased evaluation, cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such an examination, or re-examination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a) & (b) (1999).

It is found that the RO has made every reasonable effort to 
obtain information concerning the current degree of severity 
of the veteran's sinusitis, as instructed by the Board in two 
remands.  Their inability to obtain this information has been 
solely the result of the veteran's failure to cooperate by 
reporting to the scheduled examinations.  Under these 
circumstances, entitlement to an evaluation in excess of 0 
percent from November 1997 must be denied.

It is concluded that the preponderance of the evidence is 
against the veteran's claim for a schedular evaluation in 
excess of 0 percent for the service-connected sinusitis.



EXTRASCHEDULAR EVALUATION

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's sinusitis is not inadequate.  As the schedular 
criteria provide a basis to award increased compensation for 
the sinusitis, which have been considered, as discussed 
above, it does not appear that there are any "exceptional or 
unusual" circumstances indicating that the rating schedule 
is inadequate to compensate the appellant for this 
disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for her sinusitis.  In addition, the appellant 
has not shown with objective evidence that her sinusitis has 
caused "marked interference" with employment beyond that 
contemplated by the regular schedular standards.  Thus, in 
the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider it or to document its consideration of 
this section was not prejudicial to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).



II.  Service connection for dysplasia, 
claimed as pelvic disorders

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

A review of the service medical records noted that the 
veteran was seen on February 21, 1990 with complaints of 
vomiting, acute lower quadrant pain and cramping pain.  She 
was tender over the lower quadrants and had positive cervical 
and right adnexa tenderness.  The assessment was pelvic 
inflammatory disease.  On May 4, 1991, she was noted to be 
status post dysplasia surgery.  She had had some abdominal 
cramping and increased vaginal bleeding since the surgery.  
The assessment was dysfunctional uterine bleeding secondary 
to cervical biopsy.  A PAP smear performed prior to the 
surgery found condylomatous dysplasia and chronic cervitis 
with koilocytosis atypia.  On May 27, 1992, she was diagnosed 
with vaginal candidiasis.  The following day, she was noted 
to have slight diffuse tenderness on manual pelvic 
examination.

The veteran was examined by VA in September 1992; however, a 
pelvic examination was deferred due to pregnancy.  She was 
re-examined by VA in November 1997.  Her history of an 
abnormal PAP smear in 1991 was noted.  She denied any 
abnormal vaginal bleeding, discharge or pelvic pain.  She 
referred to some cramping with menses since a tubal ligation.  
A PAP smear conducted in 1996 was reported by the veteran as 
being normal.  The external genitalia was normal and the 
vagina showed no evidence of a discharge.  Her cervix was 
healthy appearing, without lesions.  The manual examination 
showed that her uterus was midline and was without palpable 
masses or tenderness.  The PAP smear showed some atypical 
cells of uncertain significance.  The diagnosis was history 
of abnormal PAP, status post cervical biopsy and cryotherapy.

In September 1999, the VA examiner reviewed the veteran's 
records noting that the veteran had indicated that a PAP 
smear done in 1998 had been normal.  It was then stated that 
it was possible that the abnormal PAP done in 1997 could be 
related to the one noted in service in 1991; however, it was 
also possible that the 1997 episode could be a new episode, 
unrelated to the one in 1991.  The examiner noted that, 
subsequent to the 1991 cryotherapy, the veteran had had 
normal PAP smears.  Given the normal smears between 1991 and 
1997, the examiner was inclined to believe that it was likely 
that the 1997 episode was a new episode of dysplasia.

Another review of the record conducted in December 1999 again 
noted how difficult it was to determine if the 1997 dysplasia 
was related to condylomatous dysplasia noted in service.  It 
was commented that, in order to determine such a 
relationship, a colposcopy and a cervical biopsy would have 
to be performed.  These were scheduled, but the veteran 
failed to report.

According to the applicable criteria, when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, such as a claim for service 
connection, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(a) & (b) (1999).

After carefully reviewing the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for dysplasia, claimed as pelvic 
problems.  The evidence of record showed that the veteran had 
suffered from dysplasia in service; however, the evidence 
suggests that this condition resolved by her discharge from 
service.  This is supported by the fact that the veteran had 
normal PAP smears between her discharge from service and 
1997.  Moreover, the  objective evidence does not suggest 
that there is a relationship between the 1991 dysplasia and 
the episode noted by the November 1997 VA examination.  While 
the VA examiner commented in 1999 that it was possible that 
there was a relationship between the two episodes, it was 
noted that it was just as possible that there was no 
relationship.  The only way to answer the question positively 
was to conduct a colposcopy and a cervical biopsy; while 
these were scheduled, the veteran failed to report for the 
tests.  Finally, there is no objective evidence establishing 
a relationship between the dysplasia found in 1997 and any 
symptomatology noted after service.  As a consequence, this 
evidence does not indicate that a chronic disability had its 
onset in service.  Therefore, based upon the evidence 
currently available, it is found that the weight of that 
evidence is against the veteran's claim for service 
connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim.


ORDER

An evaluation in excess of 0 percent for sinusitis from July 
2, 1992 to October 7, 1996 is denied.

An evaluation in excess of 0 percent for sinusitis from 
October 7, 1996 to November 3, 1997 is denied.

An evaluation in excess of 0 percent for sinusitis from 
November 3, 1997 is denied.

Service connection for dysplasia is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

